department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list apr t'er pa ea te xxx xxx xxx legend taxpayer a taxpayer b financial_institution a financial_institution b ira p ira q ira x ira y amount amount date date xxx xxx page date date dear xxx xxx xxx this letter is in response to your request dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code correspondence on date and date supplemented the request the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that on date he received a distribution from ira p totaling amount taxpayer b age represents that on date she received a distribution from ira q totaling amount taxpayers a and b assert that their failure to accomplish rollovers of amount sec_1 and within the 60-day period prescribed by sec_408 of the code was due to financial_institution error taxpayers a and b also represent that amount sec_1 and have not been used for any other purpose ‘taxpayer a represents that on date he took a distribution of amount from ira p in the form of a distribution check paid to the order of financial_institution for the benefit of taxpayer a taxpayer a asserts that he intended to deposit the distribution check into ira x at financial_institution b similarly taxpayer b represents that on date she took a distribution of amount from ira q in the form of a distribution check paid to the order of financial_institution for the benefit of taxpayer b taxpayer b asserts that she intended to deposit her distribution check into ira y at financial_institution b taxpayer b spoke to a representative of financial_institution b on the phone and obtained the mailing address for deposit of ira_rollovers into their existing ira accounts ira x and ira y at financial_institution b on date taxpayers a and b mailed their distribution checks to financial_institution b the united_states postal service returned the checks to taxpayers a and b on date after the expiration of the 60-day rollover period upon discovery that the distribution checks had not been deposited into ira x and ira y at financial_institution b taxpayer a and taxpayer b made arrangements to do so on date taxpayer a deposited his distribution check into ira x at financial_institution b also on date taxpayer b deposited her distribution check into ira y at financial_institution b xxx page ' based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount from ira p and amount from ira q sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial - rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408i of the code xxx page revproc_2003_16 ilr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayers a and b is consistent with their assertions that they timely mailed amount sec_1 and to effect a rollover which resulted in the distribution checks for amount and amount being returned to taxpayers a and b after the 60-day rollover period therefore pursuant to sec_408 i of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira p and the distribution of amount from ira q provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions amount and amount which were deposited into ira x and ira y respectively will be considered rollover_contributions within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be - applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling contact xxx xxx at xxx xxx-xxxx please address all correspondence to se t ep ra t2 sincerely yours due clflatt she e john manager donzel employee_plans technical group xxx page enclosures deleted copy of ruling letter notice of intention to disclose cc xxx xxx xxx xxx
